 
EXHIBIT 10.66
 
[acorda_logo-bw.jpg]








October 19, 2011


Enrique Carrazana, M.D.
2 Canfield Avenue, Apt. #115
White Plains, NY  10601


Dear Dr. Carrazana:


We are delighted to present this letter agreement (the “Agreement”), setting out
certain severance benefits available to you in the event of a change in control
of Acorda Therapeutics, Inc. (the “Company”). If these terms are acceptable,
please sign the copy of this letter provided herewith and return it to me at
your first convenience. If you accept the terms offered herein, this Agreement
shall be deemed to be effective as of the date written above (the “Effective
Date”).


1.           Termination of Your Employment by the Company Without Cause or
Voluntary Termination by You With Good Reason Following a Change in Control.  If
the Company terminates your employment without Cause within the first 12 months
after a Change in Control or if you terminate your employment with Good Reason
within the first 6 months after a Change in Control, the following shall apply:


(a)           The Company shall pay to you an amount equal to twenty-four (24)
months of your base salary (the “CIC Severance Period”) in a lump sum in the
month next following the month of termination of your employment. You shall be
under no obligation to secure alternative employment during the CIC Severance
Period, and payment of your base salary shall be made without regard to any
subsequent employment you may obtain.


(b)           The Company shall also pay you a bonus equal to two (2) times the
target bonus for which you would have been eligible for the year of termination
pursuant to the Company’s then-effective cash bonus plan. Such payment shall be
made in the month next following the month of termination of your employment.


(c)            If you or your eligible spouse and dependents timely elect COBRA
Coverage, the Company shall pay the monthly premiums for such coverage during
the CIC Severance Period; provided that, if you elect coverage under a
subsequent employer’s group health insurance plan during the CIC Severance
Period, payment of such premiums shall cease (but only to the extent applicable
law would not preclude payment of such premiums solely to you and other
executives).


(d)           To the extent that Section 4 does not apply and/or your unvested
stock options, stock appreciation rights, and restricted or other stock awards
have not fully vested under Section 4 or otherwise at the time of the
termination of your employment, not less than 50% of the unvested stock options,
stock appreciation rights, and restricted or other stock awards granted to you
by the Company shall become immediately and fully vested (and, with respect to
restricted stock awards, have the restrictions removed) as of the termination
date, and all vested stock options shall remain exercisable for 18 months
following such date, provided that no options or stock appreciation rights will
be exercisable after the earlier of the latest date upon which the award could
have expired by its original terms under any circumstances (as determined under
Section 409A of the Internal Revenue Code) or the 10th anniversary of the
original date of grant. All remaining unvested stock options, stock appreciation
rights and other stock awards will be cancelled on the date of termination.

 
 

--------------------------------------------------------------------------------

 



(e)           The Company shall pay you for all salary and any other amounts
earned but not paid prior to termination, including vacation and sick leave days
that have accrued through the date of termination and have not been
used.  Payment under this subsection (e) shall be made at the time of the
Company’s standard payroll for the pay period that includes the date of
termination of your employment.


(f)           The Company shall pay you for all reimbursable business expenses
that you incur through the date of termination upon presentation of appropriate
supporting documentation.  Payment under this subsection (f) shall be made
within 10 days following your presentation of acceptable supporting
documentation but no later than December 31 of the year next following the year
of termination of your employment.


2.           Definitions.


(a)           Cause. As used herein, “Cause” means that you have:


                         
(i)
committed gross negligence in connection with your duties as set forth herein or
otherwise with respect to the business and affairs of the Company;



                          
(ii)
committed fraud in connection with your duties as set forth herein or otherwise
with respect to the business and affairs of the Company;



                          
(iii)
engaged in “willful misconduct” with respect to the business and affairs of the
Company. For purposes of this Agreement, “willful misconduct” means misconduct
committed with actual knowledge that your actions violate directions and
instructions of the CEO, which directions and instructions are legal and
consistent with the terms of your employment;



                          
(iv)
materially breached your duties to the Company or failed to materially comply
with the Company’s policies and practices; or



                          
(v)
committed an act of moral turpitude, theft, dishonesty or insubordination.



“Cause” shall be found only by a majority of the full Board.


(b)           Good Reason. As used herein, “Good Reason” means:


                          
(i)
a material diminution in your base salary;



                          
(ii)
a material diminution in your authority, duties, or responsibilities;



                          
(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you report;



                          
(iv)
a material diminution in the budget over which you retain authority;


 
- 2 -

--------------------------------------------------------------------------------

 



                          
(v)
a material change in the geographic location at which you must perform the
services; and



                          
(vi)
any other action or inaction that constitutes a material breach by the Company
of this Agreement.



Termination for Good Reason may occur only if (A) you give the CEO notice within
90 days of the initial existence of the condition on which Good Reason is based,
(B) the Company does not cure the condition within 30 days of receiving such
notice, and (C) you terminate within two years following the initial existence
of the condition.


                      (c)        
Change in Control. As used herein, “Change of Control” shall be deemed to have
occurred if:



                          
(i)
there is a consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation; or there is any other merger or
consolidation if, after such merger or consolidation shareholders of the Company
immediately prior to such merger or consolidation hold less than 50% of the
voting stock of the surviving entity;



                          
(ii)
there is a sale or transfer of all or substantially all of the assets of the
Company in one or a series of transactions or there is a complete liquidation or
dissolution of the Company; or



                          
(iii)
any individual or entity or group acting in concert and affiliates thereof,
acquires, directly or indirectly, more than 50% of the outstanding shares of
voting stock of the Company; provided that this subsection (iii) shall not apply
to an underwritten public offering of the Company’s securities.



3.           Term. The term of this Agreement shall continue for a period of one
year following the Effective Date, unless earlier terminated as provided herein,
and shall be automatically renewed for successive one year terms unless the
Company or you provide written notice of its or your determination not to renew
this Agreement at least 60 days prior to the expiration of the then current
term.


4.           Reorganization Event.  In the event of a "reorganization event" (as
defined in the Acorda Therapeutics, Inc. 2006 Employee Incentive Plan (the "2006
Plan")), each of your then outstanding "awards" (as defined in the 2006 Plan)
that were issued under the 2006 Plan, excluding grants of restricted stock as to
which you elected at the time of grant not to have such acceleration applied,
shall, immediately prior to such reorganization event, become exercisable in
full (or free from restrictions, if applicable). The preceding sentence shall
apply regardless of whether a Change in Control occurs before, after, or in
connection with such "reorganization event," and regardless of whether any other
provision of this Agreement would provide or has provided only partial vesting
of an award.


5.           Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.


6.           Assignment. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. This
Agreement may not be assigned or pledged by you. In the event of the merger or
consolidation of the Company (whether or not the Company is the surviving or
resulting corporation), the

 
- 3 -

--------------------------------------------------------------------------------

 

transfer of all or substantially all the assets of the Company, or the voluntary
or involuntary dissolution of the Company, the surviving or resulting
corporation or the transferee or transferees of the Company’s assets shall  be
bound by this and the Company shall take all actions necessary to ensure that
such corporation, transferee or transferees assume and are bound by its
provisions.
 
7.           Severability. The parties intend this Agreement to be enforced as
written. However, if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court of proper
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


8.           Choice of Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the law
of the State of New York, without giving effect to the conflict of law
principles thereof.


9.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings of the parties hereto, oral or written,
with respect to the subject matter hereof. Notwithstanding the preceding
sentence, the provisions of the Acorda Therapeutics, Inc. Restricted Stock
Purchase Agreements and all Option, SAR and Stock Award Agreements entered into
between you and the Company shall remain in effect pursuant to their respective
terms.


10.           Arbitration. Any dispute or controversy between you and the
Company, arising out of or relating to this Agreement or the breach of this
Agreement, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Employment Disputes
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of you and the Company, unless the parties are unable to
agree to an arbitrator, in which case, the arbitrator will be selected under the
procedures of the AAA. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, to obtain interim relief, as required by law, or the party’s
immediate family and legal and financial advisors, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of you and the Company. The Company
shall pay all costs and fees associated with such arbitration, including all
arbitration fees, the arbitrator’s fees, attorneys’ fees and costs.


11.           Nature of Employment.  This Agreement is not intended to and shall
not create a contract of employment between you and the Company.  It is
understood and agreed that nothing in this Agreement shall affect the status of
your employment as at-will and subject to termination at any time by you or the
Company.


12.           Compliance with Section 409A.  This Agreement shall be interpreted
to ensure that the payments contemplated hereby to be made by the Company to you
are exempt from, or comply with, Section 409A of the Code.  However, it is your
obligation to pay all required taxes (including any taxes under Section 409A) on
any payments provided under this Agreement.  Any payment under this Agreement
that is subject to Section 409A and is contingent upon termination of your
employment shall be payable only if such termination qualifies as a “separation
from service” within the meaning of Section 409A, and regulations promulgated
thereunder.  Each such payment shall be considered to be a separate payment for
purposes of Section 409A.

 
- 4 -

--------------------------------------------------------------------------------

 

             If the terms of this Agreement are acceptable to you please sign
where indicated below. It is understood and acknowledged that a faxed or
e-mailed signature will be considered to be valid as an original.



 
Very truly yours,
     
Acorda Therapeutics, Inc.
         
By:
/s/ Ron Cohen
 
Ron Cohen
 
 
Its:
President & CEO



Agreed to and accepted:
         
/s/ Enrique Carrazana
   
Enrique Carrazana
         



 

 
 
- 5 -

--------------------------------------------------------------------------------

 
